Judgment, Supreme Co-jrt, New York County, entered June 26, 1974, unanimously reversed, on the law and on the facts, and a new trial granted solely on the issue of damages, with $60 costs and disbursements of this appeal to abide the event, unless the plaintiffs-respondents within 20 days of service upon them by the defendants-appellants-respondents or by the defendant and third-party plaintiff-appellant of a copy of the order entered herein, with notice of entry, serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdicts, and to the entry of an amended judgment, as follows: Gerald Minsk—$600,000 Lauretta Minsk— $25,000. If the plaintiffs-respondents consent to the reductions, the judgment as so amended and reduced, including the apportionment of damages, is unanimously affirmed, without costs and without disbursements. The amounts awarded by the jury were excessive and a judgment exceeding the amounts indicated is not warranted on this record. Concur—Markewich, J. P., Murphy, Lupiano and Lane, JJ.